UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7367



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FELTON TABOR,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-01-50, CA-03-2079-6-20)


Submitted:   December 11, 2003         Decided:     December 22, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Melisa White Gay, GAY & ASSOCIATES, P.C., Mt. Pleasant, South
Carolina, for Appellant.    Regan Alexandra Pendleton, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Felton Tabor seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2255 (2000)

and the court’s order denying his motion to reconsider pursuant to

Fed. R. Civ. P. 59(e).   The orders are appealable only if a circuit

justice or judge issues a certificate of appealability.     28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001).

     We have independently reviewed the record and conclude that

Tabor has not made the requisite showing.     Accordingly, we deny a

certificate of appealability and dismiss the appeal.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED


                                  2